Order entered October 26, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00612-CV

                              RICHARD DEAGUERO, Appellant

                                                V.

     VINCE FUDZIE, INDIVIDUALLY AND TMV, LLC D/B/A TRIUNE, Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-11305

                                            ORDER
       The clerk’s record in this case is overdue. By postcard dated August 13, 2015, we

notified the district clerk that the clerk’s record was overdue. We directed the district clerk to

file the clerk’s record within thirty days. No response or request for an extension has been

received from the clerk.

       Accordingly, this Court ORDERS the Dallas County District Clerk to file the clerk’s

record within TEN DAYS of the date of this order. We DIRECT the Clerk of the Court to send

a copy of this order to Dallas County District Clerk Felicia Pitre by electronic transmission.

                                                       /s/   CRAIG STODDART
                                                             JUSTICE